Mr. Justice Tantis delivered the opinion of the court: Alva D. Howard, a member of the Howitzer Co. 130th Inf. I. N. G. was in the military bus-fire accident that occurred near Pana, Illinois on July 26, 1933. (See Case vs. State — C. of C. No. 2469.) A Military Medical Board made a physical examination of claimant on August 8, 1934 and found that there is no evidence of laceration of the right leg or disability of the back apparent. Claimant testified that when he leaped from the window of the burning bus he strained his back; however he agrees with the report of the medical board. There was no apparent loss of time and no permanent disability. Claimant lost a wrist watch valued at Ten Dollars ($10.00) and certain other personal effects for which an allowance should be made. Hnder authority of the Military and Naval Code, and the evidence appearing in this case an award is made in favor of claimant in the sum of Fifteen Dollars ($15.00).